Citation Nr: 1717161	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-14 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel




INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from March to August 1994.  He had additional service with the Army Reserve until February 2002.

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for PTSD and depression and denied entitlement to a TDIU.

In May 2015, the Board remanded these matters for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he has a current psychiatric disability which had its onset in service and is related to stressors that he experienced in service, including participation in gas chamber training.  He claims that psychiatric symptoms began during service and have continued in the years since that time, but there is some evidence to the contrary.  For instance, there is no evidence of any psychiatric problems in the appellant's available service treatment records, there is no record of any treatment for psychiatric problems for many years following service, and the appellant has provided inconsistent information concerning the history of his psychiatric symptomatology.  In the alternative, the appellant contends that he experienced psychiatric problems prior to service and abuse as a child and that his pre-existing psychiatric disability was aggravated in service.

A VA psychiatric examination was conducted in January 2016 and the appellant was diagnosed as having PTSD, recurrent major depressive disorder, and schizophrenia, unspecified.  The psychologist who conducted the examination indicated that the claimed stressor involving gas chamber training in service did not meet Criterion A and was not adequate to support a diagnosis of PTSD.  He further opined that the appellant's psychiatric disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the appellant conceded a clear history of chronic mental illness predating service which was attributable to years of serious physical and psychological abuse by his stepfather.  The appellant's PTSD, major depressive disorder, and schizophrenia were more than likely caused by the frequency, intensity, and duration of physical and psychological abuse that he experienced prior to service and were not secondary to training for gas exposure and proper use of gas masks in basic training in 1994.

The January 2016 examiner also opined that the appellant's claimed psychiatric disability, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that the appellant's PTSD, major depressive disorder, and schizophrenia were more than likely caused by the frequency, intensity, and duration of physical and psychological abuse experienced prior to service.  The appellant's documentation regarding military service was confusing and appeared to be unresolvable according to VA documentation which noted an inability to obtain complete records.  The appellant reported that he was not allowed to graduate from advanced individual training (AIT), but the documentation suggests that he continued to serve under the Army Reserve.  The only DD-214 of record showed a discharge from the Army with an uncharacterized status/code which suggests that he was not fit for military duty and was separated from service.  Given the history of psychosis and the appellant's long history of homelessness, unemployment, and sustained vocational disability, his chronic mental illness appeared in early adulthood and was likely ("more likely than not") evidenced prior to enlisting in the Army.

In a January 2016 addendum, the examiner who conducted the January 2016 examination clarified that his opinion pertaining to whether the appellant's psychiatric disability pre-existed service was initially misstated and that it should have read "the claimed condition which clearly and unmistakably existed prior to service, was clearly and unmistakably NOT aggravated by its natural progression by an in-service injury, event, or illness."

The Board acknowledges that the appellant has reported psychiatric problems and psychiatric stressors that occurred prior service, including abuse as a child. Regardless, an appellant will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304 (b) (2016).

Although the appellant is certainly competent to report a history of psychiatric stressors and psychiatric problems prior to service, an appellant's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998).  There is no other evidence of any pre-existing psychiatric disability prior to service and the appellant's January 1994 entrance examination was normal other than for pes cavus and a scar.  The Board notes that a determination as to whether there is "clear and unmistakable" evidence to rebut the presumption of soundness is a legal determination, not a medical one.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) (whether the facts are sufficient to satisfy the statutory requirement that clear and unmistakable evidence be shown to rebut the presumption of soundness is a legal determination).  Thus, notwithstanding the opinion of the January 2016 examiner, the Board finds that the evidence is not clear and unmistakable that any psychiatric disability pre-existed service and was not aggravated in service and the appellant is presumed sound at service entrance.  38 U.S.C.A. § 1111.

In light of the Board's finding that the appellant is presumed sound at service entrance, a remand is necessary to obtain an addendum opinion (preferably from the examiner who conducted the January 2016 VA examination) that addresses whether the appellant's current psychiatric disability had its onset during his period of ACDUTRA or is otherwise the result of a disease or injury incurred during that period.  A new opinion is necessary because the January 2016 opinion that the appellant's psychiatric disability was not likely incurred in or caused by service is entirely based on a finding that he experienced psychiatric problems and stressors prior to service.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159  (c), (d) (2016). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159  (c)(4).

The January 2016 VA psychiatric examination report indicates that the appellant continued to receive psychiatric treatment at Henderson Mental Health in Ft. Lauderdale, Florida (Henderson).  The records from this facility that are in the claims file are only dated to May 2011.  Hence, it appears that there may be additional treatment records from Henderson that have not yet been obtained.  When VA becomes aware of private treatment records it will specifically notify the appellant of the records and ask for a release to obtain the records.  If the appellant does not provide the release, VA should ask the appellant to obtain the records.  38 C.F.R. § 3.159 (e)(2).  These steps have not been taken with regard to any additional relevant treatment records from Henderson.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Lastly, the claim for a TDIU is inextricably intertwined with the claim of service connection for a psychiatric disability.  Hence, the Board will defer any decision on the TDIU issue at this time.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify the location and name of any VA or private medical facility where he has received treatment for a psychiatric disability, to include the dates of any such treatment.

Ask the appellant to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability from Henderson Mental Health in Ft. Lauderdale, Florida dated since May 2011 (see the January 2016 VA psychiatric examination report) and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain and associate with the file all outstanding VA records of the appellant's treatment from the Miami VA Healthcare System dated since January 2011; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the January 2016 VA psychiatric examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide an opinion as to the nature and etiology of any current psychiatric disability. 

If the individual who conducted the January 2016 VA psychiatric examination is no longer employed by VA or is otherwise unavailable, and arrange to obtain a medical opinion from another appropriate mental health professional based on claims file review.  Only arrange for the Veteran to undergo further examination by an appropriate mental health professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The opinion provider should identify all psychiatric disabilities that have been diagnosed since approximately December 2010 (even if the disability is currently in remission or has completely resolved) and answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that any current psychiatric disability had its onset during the appellant's period of ACDUTRA from March to August 1994, is related to any of his reported psychiatric stressors during that period (to include participation in gas chamber training), or is otherwise the result of a disease or injury incurred during his period of ACDUTRA?

(b)  If the appellant has experienced PTSD at any time since approximately December 2010, what is/are the stressor(s) supporting the diagnosis? 

For purposes of the above opinions, the opinion provider is advised that despite the appellant's reports of psychiatric problems and psychiatric stressors prior to service (including abuse as a child), he is presumed to have been in sound condition when he entered service.

In formulating the above opinions, the opinion provider should specifically acknowledge and comment on any psychiatric disability that has been diagnosed since approximately December 2010 and the appellant's reported stressors in service (including participation in gas chamber training).

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the appellant is competent to report stressors in service, his symptoms, and history, and such statements by the appellant (including his reports of a continuity of symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of a specific stressor or of treatment for psychiatric problems in the appellant's service records cannot, standing alone, serve as the basis for a negative opinion.  However, the opinion provider must also consider the inconsistent information concerning a continuity of psychiatric symptomatology in the years since the appellant's period of ACDUTRA from March to August 1994.

4.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) that considers all additional relevant evidence received since the most recent SSOC in August 2016.  After the appellant is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




